Me. Justice "Wole
delivered the opinion of the court.
This is an appeal from the District Court of Humacao in a ease of adultery. On the 9th of May, 1906, Jnsti López filed a complaint in the Municipal Court of Fajardo, accusing his wife, Luisa Benardo, and Francisco Guzman, of adultery, and they were found guilty of that crime.
On appeal to the District Court by Francisco Guzman, after a new trial, the latter court found him guilty of the crime charged and sentenced him to one year in jail and the payment of costs.
*512No evidence, brief or argument lias been presented to this court on bebalf of the appellant and no error appears in the record, and the sentence appealed from must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.